DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed March 22, 2019, is entered.  Applicant amended claims 1, 2 and 4-8.  No new matter is entered.  Claims 1-8 are pending before the Office for review.
(2)
Information Disclosure Statement
The information disclosure statement filed March 22, 2019, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
(3)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakita (JP 2005-129773A).  All citations to Kawakita will refer to the included English language translation.
	With respect to claim 1, Kawakita teaches a series-connected solar cell module (Figures 7 and 8) comprising a plurality of solar cell units (first and second row of cells), wherein each of the plurality of solar cell units comprises a plurality of solar cells (1).  Figures 7 and 8 and Paragraphs 32, 63, 64 and 68.
	Kawakita further teaches, as seen in Figure 7, that in each of the plurality of solar cell units a back surface of one of two adjacent solar cells is electrically connected to a front surface of the other of the two adjacent solar cells through a conductive material (15) and first and second insulating layers (16) are provided at positions where the conductive material is in close contact with the two adjacent solar cells.  Figures 6(a), 7 and 8 and Paragraphs 60, 61, 63 and 64.
	With respect to claim 2, Kawakita teaches, as seen in Figure 7, the conductive material comprises a connection portion (15) located between the two adjacent solar cells (1), a first conductive portion (14) connected to the back surface of one of the two adjacent solar cells and a second conductive portion (14) connected to the front surface of the other of the two adjacent solar cells.  Figure 7 and Paragraphs 63 and 64.
	With respect to claim 3, Kawakita teaches, as seen in Figure 7, the first and second conductive portion are perpendicular to the connection portion.  Figure 7.
	With respect to claim 4, Kawakita teaches the first and second insulating layers are coated on the conductive material, meaning they are part of the connection portion within the scope of the claimed invention.  Figures 6 and 7 and Paragraphs 60 and 61.
claim 5, Kawakita teaches, as seen in Figure 7, the first and second insulating layers are arranged on the solar cells within the scope of the claimed invention.  Figure 7.
	With respect to claims 6 and 7, Kawakita teaches the solar cells of the solar cell solar cell units are square shaped, meaning the solar cell units are arranged in parallel in a width direction of the plurality of solar cell units or in a length direction of the plurality of solar cell units.  Figure 8 and Paragraph 26.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakita (JP 2005-129773A) in view of Morad et al. (U.S. Publication No. 2015/0349703).
With respect to claim 8, Kawakita teaches the solar cell module but is silent as to whether a junction box of the solar cell module is provided in the middle of the plurality of solar cell units.
However, Morad, which deals with solar cell modules, teaches, as seen in Figure 9A, a junction box provided in the middle of the plurality of solar cell units (rows) of a solar cell module.  Figure 9A and Paragraphs 57 and 174.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Kawakita with Morad is the combination of prior art elements according to known methods to yield predictable results.  Both Kawakita and Morad are directed toward solar cell modules.  Morad teaches such a module has a junction box connected thereto, wherein the junction box is provided in the middle of the plurality of solar cell units (rows) of the module.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly combine Kawakita’s module with a junction box, as taught by Morad, because Morad teaches this to be an effective junction box arrangement for a module, meaning the modification has a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759